           Case 1:19-cv-01320-SLC Document 65 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTIAN CORDERO,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 19 Civ. 1320 (SLC)
UNITED STATES OF AMERICA,
                                                                          ORDER
                               Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         The Court resolved telephonically a discovery dispute relating to the scope of questioning

at Plaintiff’s deposition, which began on December 11, 2019 and was continued today, July 20,

2021. The Court ordered that Defendant’s counsel’s questions as to Plaintiff’s injuries should be

as specific as possible and informed by the medical records recently obtained in discovery. The

Court also reminded the parties that speaking objections are not proper. The Court’s full ruling

is reflected in the transcript of the call made by the deposition court reporter.


Dated:          New York, New York
                July 20, 2021

                                                     SO ORDERED.



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
